 STORERCABLE TV OFTEXAS295Storer CableTV ofTexas,Inc., The Meca Corpora-tion,and Houston Community Cablevision, Inc.andCommunicationsWorkers of America,AFL-CIO. Case 23-CA-10391June 15, 1989DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSJOHANSENAND CRACRAFTOn May 14, 1987, Administrative Law JudgeStevenM. Charno issued the attached decision.The Respondent filed exceptions and a supportingbrief, the Union filed a response to the Respond-ent's exceptions,and the General Counsel and theUnion filed briefs in support of the judge's deci-sion.Thereafter, the Union filed a motion to severand the Respondent filed a brief in opposition tothat motion.'The National Labor Relations Board has delegat-ed its authority in this proceeding to ab three-member panel.The Board has considered the decision and therecord in light of the exceptions and the briefs andhas decided to affirm the judge's rulings, findings, 2and conclusions as modified,and to adopt the rec-ommendedOrderasmodified and set out in fullbelow.The Respondentisa singleemployer that pro-vides cable television service to residential sub-scribers in the Houston, Texas metropolitan area.The CommunicationsWorkers of America (theUnion) is the collective-bargaining representativeof a Houston-area unit including"installers."The installers install,reconnect,and disconnectcable service in residential dwellings among otherduties. In mid-1984, the Respondent relied on out-side contractors to perform 85 to 90 percent of itsinstallation and reconnection work.As a result of adecision to have all installation and reconnectionwork performed by its own employees in the BayArearegion of its Houston operations,theRe-spondent increased the number of installers em-ployed in the Bay area region from 6 to 14 at theiOn December 30, 1988,the Board granted the motion to sever Case23-CA-10357 from the present case in a decision reportedat 292 NLRB140.TheBoard also adopted the judge's rulings,findings,and conclu-sions with respect to Case 23-CA-10357,and ordered the Respondent tocease and desist from refusing to bargain with the Union and to bargain,on request,with the Union.a The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB544 (1950), enfd 188 F 2d362 (3d Cir.1951).We have carefullyexamined the record and find no basis for reversingthe findings.outset of 1985.3 TheBay area region installers per-formed 10 to 50 percent of the installation and re-connection work in that area throughout 1985 andthe first quarter of 1986. By the first quarter of1986,only 8 of the 14 Bay area installers were per-forming installation and reconnection work.The Respondent asserts that,due to depressedsales, it decided to initiate a new marketing pro-gram in the Bay area that would commence inApril 1986.As the marketing program was expect-ed to increase the amount of installation work sig-nificantly,the Respondent's regional vice president,Langendorf, asked for the preparation of a studyshowing the ability of the Bay area installers tohandle the additional work. Comparing the cost ofemploying additional installers to perform the workagainst the cost of using outside contractors, thestudy showed that it would be significantly cheaperfor the Respondent to use outside contractors toperform the installation and reconnection work.After receiving this study, Langendorf determinedthat the Respondent should use contractors tohandle not only the additional work expected to begenerated by the marketing campaign,but also theinstallationand reconnectionwork being per-formed bythe installers.Accordingly, on April 17,1986, the Respondent discharged five employeeswho were then performing installation work andreassigned the remaining employees performingthatwork to other positions. The Respondent didnot provide the Union with notice of its decisionand the resultant discharges, nor did it afford theUnion the opportunity to bargain over these ac-tions.The judge found that the Respondent's unilateraldecision to subcontract the in-house installationwork and to discharge the five employees violatedSection 8(a)(5) and (1) of the Act. In reaching hisconclusion,the judge found that the Respondent'sdecision was not made for any legitimate businessreason that would justify its refusal to give noticeand bargain under the rationale ofOtisElevatorCo., 269 NLRB 891 (1984). He found that thestudy relied on by the Respondent in reaching itsdecisionwas conceptually and methodologicallyflawed, that the decision was not made for the rea-sons statedby theRespondent'switnesses,and thatthe Respondent's asserted rationale underlying thedecision was pretextual. The judge also found thatthe Respondent violated Section 8(a)(5) and (1) byfailing to bargain over the effects of its decision.4a These installers were included in the unit that the Union was latercertified to represent on March 18, 1986.4 TheRespondent has not excepted to this finding and, accordingly,we adopt the judge's finding of a violation.295 NLRB No. 34 296DECISIONSOF THE NATIONALLABOR RELATIONS BOARDAlthough we affirm the judge's finding that theRespondent violatedtheAct byfailing to givenotice or the opportunity to bargain over its deci-sion,and the resultant discharges,we do so on thebasis of the analysis below and find it unnecessaryto rely on the judge's rationale.Initially,we are willing to assume arguendo thatthe decision to subcontract the in-house installationwork and to discharge the five employees was mo-tivated by lawful business considerations.We nowturn to the issue of whether, as alleged by the Gen-eralCounsel in the complaint,theRespondent'sfailure to provide the Union with notice of and theopportunity to bargain over this decision violatedSection 8(a)(5) and (1).5In determining whether the Respondent was ob-ligated to bargain over its decision to subcontractthe in-house installationwork, which resulted inthe discharge of five employees, we apply the"two-factor" and "two-step" tests set forth inOtisElevatorCo.,269NLRB 891 (1984). Under thetwo-factor test set forth in the plurality opinion ofChairman Dotson and Member Hunter-whetherthe decision turned on a change in the nature or di-rection of the business or whether it turned onlabor costs-we find that the decision turned onlabor costs.Although the Respondent contendsthat it altered the scope and direction of the enter-prise by characterizing its decision as a discontinu-anceof in-house installationwork, the evidencedoes not support its contention.The decision to usesubcontractors did not alter the nature of the Re-spondent's business.That is,the Respondent con-tinued to provide the same installation and recon-nection services for its Bay area customers that itprovided before itsdecisionto subcontract theSWe reject the Respondent's contention that the 8(a)(5) allegations ofthe complaint must be dismissed because they failed to allege specificallythat the Respondent'sdecision was a mandatorysubject ofbargaining.The complaint alleged that by subcontracting its in-house installationwork and discharging five employees without notice to or bargainingwith the Union,the Respondent violated Sec.8(a)(5) and(1)As an em-ployer violates Sec. 8(a)(5) by failing to bargain over only a mandatorysubject of bargaining,we find that the complaint was sufficient to placetheRespondent on notice of the alleged violation In any event, ourreview of the record concerning the Respondent's decision to subcon-tract the work and to discharge the employees indicates that the issue ofwhether the decision was a mandatory subject of bargaining was fullylitigated.Furthermore, whether the General Counsel has met his burdenof proving that the Respondent's decision was a mandatory subject ofbargaining is the issue that we must decide in determining whether theRespondent violated theAct. Consequently,we do not agree with theRespondent's argument that the judge shifted the burden of proof on thisissue from the General Counsel to the Respondent.We also find that the Respondent's reliance onR.L. Broker &Ca, 274NLRB709 (1985),ismisplaced.The BoardinR.L.Brokerfound thatthe complaint did not provide sufficient information to enable the Boardto grant the General Counsel'sMotion for Summary Judgment By con-trast,we find that the complaint allegations and the evidence adduced atthe hearing in this case provide sufficient information to determinewhether the Respondent's actions violated the Act.work.6 It did not, for example, close down its Bayarea operation or phase out its installation and re-connectionwork. Cf.FirstNationalMaintenanceCorp. v.NLRB,452 U.S. 666 (1981). Rather, it re-placed the five employees performing installationand reconnection work with independent contrac-tors.Further, the Respondent decided to use sub-contractors instead of the existing employees pur-portedly because the study showed that the cost ofusing subcontractors was less than that of retainingthe existing employees to perform the work. As thecosts associated with retaining the employees in-volved primarily the payment of their salaries andbenefits,we find that the decision to use subcon-tractors turned primarily on labor costs.7We reach the same conclusion under the two-step test in Member Dennis's concurring opinion-(1)whether the decision was amenable to resolu-tion through the bargaining process and, (2) if so,whether the benefit for labor-management relationsand the collective-bargaining process outweighedthe burden placed on management.8 The Respond-ent's decision to subcontract the installation and re-connection work was clearly amenable to resolu-tion through the bargaining process. InCollateralControl Corp.,288 NLRB 308 (1988), the Boardnoted that the Supreme Court found inFibreboardCorp. v.NLRB,379 U.S. 203, 211 (1964), that thedecision to subcontract unit work was amenable toresolution through bargaining, and reaffirmed thatfinding inFirstNationalMaintenance Corp.,supraat 680.Indeed,as the decision to subcontract exist-ing unit work here turned on the desire to reducelabor costs, the Union had control over this labor-related factor and could have offered alternativessuch as wage reductions9 or expanding the scopeof the employees' duties. SeeLapeer Foundry &Machine,289 NLRB 952 (1988);NLRB v. Westing-house Broadcasting (WBZ-TV),849 F.2d 15, 23 (1stCir. 1988).8 Even after the Respondent decided to use subcontractors exclusively,performance of the installation and reconnection work remained underthe ultimate control of the Respondent.As Langendorf indicated in histestimony,the Respondent's employees conducted field audits to ensurethat the work performed by the subcontractors was proper.rAlthough the Respondent indicated that replacement of the existingemployees would also save vehicle operational costs, those costs are neg-ligible compared to the labor costs and the thousands of dollars that theRespondent purportedly would have saved by using subcontractors.8 The"amenability"test set forth in Member Zimmerman's concurringopinion inOtis Elevator,supra,encompassed only the first step of thetwo-step test.BWe are not persuaded by the Respondent's argument that the Union"could not have agreed to sufficient concessions to have made continuingthe in-house installation operation profitable."By failing to give notice totheUnion of its decision to subcontract,theRespondent denied theUnion any opportunity to offer concessions or alternatives to the actionchosen by the Respondent. STORERCABLE TV OFTEXAS297Having found the Respondent's decision to beamenable to resolution through bargaining,we alsoconclude that the benefit for the bargaining processoutweighs the burden placed on the Respondent.The Respondent's decision to subcontract unitwork did not involve extensive commitment ofcapital.We are not persuaded by the argument thatthe decision permitted the Respondent to allocateits capital assets moreefficiently.Although the de-cision permitted the Respondent to reposition theemployees'equipment and vehicles into other sec-tions of its operations,that ability to reallocate re-sources always exists when unit work is subcon-tracted or eliminated. Indeed, the employer inFi-breboardwas required to bargain over its decisionto subcontract the maintenance work even thoughitcould have reallocated its maintenance workers'tools and equipment after hiring the subcontractor.Furthermore,the fact that the Respondent was notrequired to purchase additional vehicles and tool-boxes for new employees is not evidence of capitalsavings, because the employees discharged as aresult of the subcontracting decision already hadvehicles and toolboxes.As noted above, we find that that the decision tosubcontract the unit work did not involve anychange in the natureof theRespondent'soper-ations.We also reject the Respondent's contentionthat the decision to subcontract was precipitated bya need for speed and flexibility. Although the Re-spondent has argued that it was necessary to hiresubcontractors quickly in order to coincide withthe anticipated increase in installation work arisingfrom the marketing campaign,that reason does notexplain why it was necessary to replace the exist-ing employees. An increase in the workload doesnot logically require a decrease in the number ofemployees to perform the work. The argument thatusing subcontractors gave the Respondent moreflexibility to handle the"peaks and valleys" of in-stallationactivityfailsfor thesame reason."Peak"activitymay explain the decision to hire subcon-tractors to perform the additional work, but doesnot explain the decision to replace the existing em-ployees.Further, although decreases in activitycould explain the need to eliminate installer posi-tions, the record establishes that the Respondentnever employed fewer than five installers to handlethe installation and reconnection work in the Bayarea.10Although the Respondent may have subse-quently decided that it was cheaper to use subcon-tractors to perform the existing unit work because10 Even when outside contractors performed 85 to 90 percent of theinstallation and reconnectionwork in mid-1984, the Respondent em-ployed five or six installers in the Bay area.The Respondent subsequent-ly increased that number to 14 in 1985of the lower labor costs, that factor is unrelated tothe amount of installation activity. Finally, therecord does not establish,nor has the Respondentargued, that a need for confidentiality precipitatedthe decision to subcontract the existing unit work.Consequently, we conclude that by requiring bar-gaining over the decision to subcontract, the bene-fitfor the collective-bargaining process outweighsthe minimal burden on the Respondent'sbusiness.Under any of the analyses set forth inOtis Eleva-tor Co.,supra, we therefore find that the Respond-ent had a duty to provide notice to and bargain onrequest with the Union concerning the decision tosubcontract the installation and reconnection workand to discharge the five employees. Our conclu-sion is consistent with that reached inFibreboard,supra;Westinghouse Broadcasting,285NLRB 205(1987), enfd. 849 F.2d 15 (1st Cir. 1988); andCol-lateral Control Corp.,supra. In each of those cases,the employer, like the Respondent here, replacedunit employees with subcontractors to perform thesame work.By contrast,this case does not involvethe subcontracting of work that had been previous-ly performed in a facility or department that anemployer closed as part of a restructuring of its op-erations.Thus,the Respondent's reliance on casessuch asKroger Co., 273NLRB 462 (1984),UOPInc.,272 NLRB 999 (1984), andFraser Shipyards,272 NLRB 496 (1984), is misplaced. Further,Ausa-ble Communications,273 NLRB 1410 (1985), whichthe Respondent has also cited in support of its ar-gument,isdistinguishable from the instant case. Inthat case,the employer experienced a large influxof installation work resulting from the addition ofeight new channels to the services offered to itscable customers. The Board determined that theemployer'sdecision to use subcontractors,insteadofhiringmore unit employees,to handle theaddi-tionalwork was not subject to bargaining. Here,theGeneral Counsel has alleged,and we agree,that the decision to subcontract theexistingworkand to discharge theexistingemployees was subjectto bargaining.In light of the above analysis, we find that theRespondent'sdecision to subcontract the installa-tion and reconnection work and to discharge thefive employees was a mandatory subject of bar-gaining.As the Respondent failed to provide theUnion with notice of and the opportunity to bar-gainover this decision, we affirm the judge's find-ing that the Respondent violated Section 8(a)(5)and (1)and shall order an appropriate remedybelow. 298DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDAMENDED REMEDYAs theRespondent has violatedthe Act by fail-ing to bargainover the decisionto subcontract unitwork and todischargefive employees,aswell asthe effectsof that decision,we shall order bargain-ing and fullbackpay reliefin order to restore thestatus quo ante.SeeLapeer Foundry & Machine,supra.11We notethat thereisno showing thatsuch a remedywould be undulyburdensome.Fi-breboard,supra,379 U.S. at 215-216. Accordingly,we shall order the Respondent to bargainwith theUnion concerning the decisionto subcontract theinstallationand reconnectionwork and to dis-charge the five employeeswho were performingthat work, and the effectsof that decision.Further,theRespondent*shalloffer reinstatement to em-ployees Boudreaux,Butler,Rios, Rose,and Spearsand pay thembackpay tocompensatefor any lossof earnings and otherbenefits they may have suf-fered as a resultof their unlawfuldischarges. Back-pay shall runfrom April 17, 1986, the date of theemployees'discharges,until the datethe employeesare offered reinstatementto their former jobs or, ifthose jobs no longer exist,to substantially equiva-lent positions.Backpayshall be based on the earn-ings that the employeesnormally wouldhave re-ceived during the applicable period,less any net in-terim earnings,and shall be computed in themanner prescribedinF.W. Woolworth Co.,90NLRB 289 (1950), with interestto be computed inthe mannerprescribed inNew Horizons for the Re-tarded,283 NLRB 1173 (1987). We shall modifythe judge's recommendedOrderto reflect thesechanges.12ORDERThe NationalLaborRelations Board orders thatthe Respondent,Storer CableTV of Texas, Inc.,theMeca Corporation,and Houston CommunityCablevision, Inc.,Houston,Texas, its officers,agents, successors,and assigns, shall1.Cease and desist from(a)Refusing to bargain in good faith with theCommunicationsWorkersof America, AFL-CIO(theUnion), as the exclusive collective-bargainingrepresentative of the following unit:Alldispatchers,technicians,warehousemen,installers,linemen and groundmen,converter11 The judge relied onGulf States Mfrs.,261 NLRB 852, 853 (1982), informulating a remedy to make the discharged employees whole. InLapeer,the Board discussed the remedy it would impose for decision-bar-gainingviolations that result in the loss of employment. Accordingly, werely onLapeerin formulating a remedy to restore the status quo here12 The Respondent has excepted to the judge's inclusion in his remedi-al order of a visitatonal clause Under the circumstances of this case, wefind it unnecessary and shall delete the clause. SeeCherokee Marine Ter-minal,287 NLRB 1080 (1988)repair technician,and field service coordina-tors employed at the Respondent's six facilitieslocated in the Houston,Texas metropolitanarea(Bisbee Street,Airport Boulevard, Law-renceRoad,FM 1765,Munson Road andMayard Road),but excluding all other em-ployees, customer service representatives, cus-tomer sales representatives,local originationsoperator,receptionist,draftsperson(drafter),officeclericals, guards, watchmen and supervi-sors as definedin the Act.(b)Refusing to bargain in good faith with theUnion about the terms and conditions of employ-ment of the employees in the above-described unit.(c)Unilaterally subcontracting installation andreconnection work performed by unit employees,and dischargingfiveemployees,without providingthe Union with notice and the opportunity to bar-gain about the decision to subcontract the unitwork and to discharge the five employees,and theeffects of that decision.(d) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Takethe following affirmative action neces-sary to effectuate the policiesof the Act.(a)Offer David M. Boudreaux Jr., M. J.ButlerJr.,TomasRios,John T.Rose, and Stephen H.Spears immediate and full reinstatementto theirformer positions of employment or, if those jobs nolonger exist,to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges previously enjoyed.(b)On request,bargain in good faith with theUnionconcerning the terms and conditions of em-ployment of the employees in the above-describedunit and the decision to subcontract installation andreconnection work performed by the unit employ-ees and to discharge five employees,and the effectsof that decision.(c)Make whole David M.Boudreaux Jr., M. J.Butler Jr., Tomas Rios,John T.Rose, and StephenH. Spears for any loss of earnings and other bene-fits they may have suffered as a result of their un-lawful discharges in the manner set forth in theremedy section of this decision.(d) Preserve and, on request,make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder. STORERCABLE TV OF TEXAS(e)Post at each of its facilities in Houston,Texas, copies of the attached notice marked "Ap-pendix." 13 Copies of the notice, on forms providedby the Regional Director for Region 23, afterbeing signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consec-utivedays in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any othermaterial.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply." If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe NationalLaborRelations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abideby thisnotice.WE WILLNOT refuse to bargain in good faithwith theCommunicationsWorkers ofAmerica,AFL-CIO,as the exclusive collective-bargainingrepresentativeof theemployees in the unit de-scribed below:Alldispatchers,technicians,warehousemen,installers,linemen and groundmen,converterrepair technician,and field service coordina-tors employed at the Respondent's six facilitieslocated in the Houston,Texas metropolitanarea(Bisbee Street, Airport Boulevard, Law-renceRoad,FM 1765,Munson Road andMayard Road),but excluding all other em-ployees, customer service representatives, cus-tomer sales representatives,local originationsoperator,receptionist,draftsperson(drafter),office clericals,guards, watchmen and supervi-sors as definedin the Act.WE WILLNOT refuse to bargain in good faithwith theUnionconcerning your terms and condi-tions of employment.WE WILL NOTunilaterally subcontract installa-tion and reconnection work performed by unit em-ployees and discharge employees without provid-299ing the Union with notice and the opportunity tobargain about the decision to subcontract unit workand to discharge employees, and the effects of thatdecision.WE WILL NOTin any like or related mannerinterferewith, restrain, or coerce you in the freeexercise of your rights under Section 7 of the Na-tional Labor Relations Act.WE WILL, on request, bargain in good faith withthe Union concerning the terms and conditions ofyour employment, the decision to subcontract in-stallation and reconnection work performed by unitemployees and to discharge five employees onApril 17, 1986, and the effects of the decision tosubcontract unit work and to discharge those em-ployees.WE WILL offer David M.BoudreauxJr.,M. J.Butler Jr., Tomas Rios, John T. Rose, and StephenH. Spears immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or other rights and privileges previ-ously enjoyed, andwe willmake those employeeswhole, with interest, for any loss of earnings andother benefits they may have suffered as a result oftheir unlawful discharges.STORER CABLE TV OF TEXAS, INC.,THEMECACORPORATION,ANDHOUSTON COMMUNITY CABLEVISION,INC.Robert G. Levy, II,Esq., for the General Counsel.Nancy Noall, Esq.andMichael TMcMenamin, Esq.(Walter,Haverfoeld,Buescher & Chockley),of Cleve-land, Ohio, for the Respondent.Sharon Groth, Esq. (Fickman, Van Os, Waterman, Dean &Moore),of Austin, Texas, for the Charging Party.DECISIONSTEVEN M. CHARNO,Administrative Law Judge. Inresponse to a charge timely filed by the CommunicationsWorkers of America,AFL-CIO (Union),a complaintwas issued on 15 May 1986,alleging that Storer CableTV ofTexas, Inc., the Meca Corporation and HoustonCommunity Cablevision,Inc. (Respondent)violated Sec-tion 8(a)(1) and(5) of the National Labor Relations Act,by refusing to bargain with the Union concerning theunilateral decisionto lay off fiveunit employees,the ef-fects of that decision and the term and conditions of em-ployment of bargaining unit employees.Respondent'sanswer denied the commission of any unfair labor prac-tice and asserted that the Board'scertification of theUnion in a prior representation proceeding was invaliddue to an allegedly inappropriate definition of the rele-vant bargaining unit. 300DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA hearing was held before me in Houston, Texas, on18 November 1986.1At the hearing, it was stipulated that the unit employ-ees named in the complaint were terminated, rather thanlaid off, and the complaint and answer were accordinglyamended. Briefs were filed by the General Counsel,Union, and Respondent under extended due date of 5January 1987.2FINDINGS OF FACT1.JURISDICTIONRespondent is a single employer engaged in providingcable television service to residential subscribers in themetropolitan area of Houston, Texas. During the 12months preceding issuance of the complaint, Respondent,in the conduct of its business in Texas, purchased and re-ceived goods valuedin excessof $50,000 from pointsoutside the State and derived gross revenues in excess of$100,000. It is admitted, and I find, that Respondent is anemployer engaged in commerce within the meaning ofthe Act.The Union is stipulated to be, and I find is, a labor or-ganization within the meaning of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. Certification and the Request to BargainOn 18 November 1985, the Union filed a representa-tion petition, which initiated Case 23-RC-5286. A hear-ing onthe petition was held on 11 and 12 December. On30 December, the Regional Director issued a "Decisionand Direction of Election" which found the followingunit to be appropriate:All dispatchers, technicians, warehousemen,install-ers, linemenand groundmen, converter repair tech-nician,and field service coordinators employed atthe Employer's sixfacilities located in the Houston,Texasmetropolitanarea(BisbeeStreet,AirportBoulevard,Lawrence Road, FM 1765, MunsonRoad, and Mayard Road), but excluding all otheremployees, customer service representatives, cus-tomer sales representatives, local originations opera-tor, receptionist, draftsperson (drafter), office cleri-cals, guards, watchmen and supervisors as definedin the Act.In anelection held on 30 January 1986, a majority of Re-spondent's employees in the designated unit voted to berepresented by the Union. The following day, the Boardrejected Respondent's request to review the Regional Di-rector's election.By "Supplemental Decision" of 18March, the Regional Director overruled Respondent'sobjections and certified the Union as the collective-bar-gaining representative of Respondent's employees in thedesignated unit.On 31 March 1986, the Union wrote Respondent re-questing bargaining. By letter of 7 April, Respondent de-clined tobargain,asserting invalidity of the Board's cer-tification based on an allegedly inappropriatebargainingunit and on the Board's failure either to set aside theelection or to hold a hearing on Respondent's objections.The letter stated: "Accordingly, we have no choice butto decline to bargain with you until the NLRB in Wash-ington and/or the US Court of Appeals has ruled on thevalidity of objections."On 16 June 1986, the Board denied Respondent's re-quest for review of the Regional Director's "Supplemen-talDecision."B. The DischargesAt all times relevant hereto, Respondent's operationsin the Houston region were divided into three separatelymanagedand budgeted operatingareas:NorthwestHarris, South Houston, and the Bay Area. Among thefunctions performed by Respondent's installers in theHouston region were the installation and reconnection ofcable service to residential dwellingunits.In mid-1984,85 to 90 percent of the installation work in each of thethree operatingareaswas done by outside contractorsand the remainder, by Respondent's service personnel,includinginstallers.At that time, Northwest Harris hadno employees with the title installer, while South Hous-ton and the Bay Area each had five to six.Beginningin 1985, Respondent increased the numberof employees calledinstallersin the Bay Area from 6 to14,with the statedintentionof performingall installationand reconnection work in-house. This intention wasclearly abandoned no later than the beginning of 1986,since only 8 of the 14 installers in the Bay area at thattimewere performing duties relating to the installationor reconnection of service to residential dwellingunits.3Throughout 1985 and the first 3 months of 1986, install-ers in the Bay Area handled between 10- and 50-percentof the installation and reconnection work in that areas;the remainder was done by an outside contractor.In January 1986, Respondent's regional vice president,William Langendorf, decided to initiate a new marketingprogram in the Bay Area in April of that year, the inter-vening 3 months being required to hire andtrain salespersonnel.Purportedly concerned over the increasedvolume of installation work the new marketing effortwould generate,' Langendorf immediately asked Re-spondent'svice president for engineering, Ricky Luke, toprepare a study as soon as possible concerning the abilityof the Bay Area'sinstallersto handle the new work.Langendorf never checked on the status of Luke's work,IRespondent's unopposed motion to correct the transcript is noted andgranted in part.2 General Counsel'smotion that the parties'posthearing briefs be madepart of the record will begranted.Accordingly, "Memorandum of Gen-eral Counselto the Administrative Law Judge" is identified as G C Exh.5; "Petitioner's Post-Hearing Brief," as C P.Exh. 1; and"Respondent'sBrief to the AdministrativeLaw Judge,"as R. Exh 5.8Respondent's vice president of engineering so testified concerning theperiod from January through March 1986.4 Langendorf testified that the Bay Area had 200 to 400 installationsper month before the sales effort and that the campaign was expected toraise this figure to between 800 and 1200 installations per month. Laketestified that the Bay Area's average of 110 installations per month in-creased to 1200 as a result of the marketing campaign. STORER CABLE TV OF TEXAS301and Lukeultimatelyreported backaround the beginningof April.5A summaryof Luke's studywas placed in evidence,but no underlying documentation was made available. Inpreparingthe study, Luke firstselectedthemonth ofFebruary1986 as atest periodand determined"the in-stallation and restartactivitythatwas doneby our in-house personnel"during that month,whichamounted to354 jobs. AlthougheightBay Areainstallers did some in-stallation or reconnection work duringFebruary, Lukeconfined his study to five specificindividuals.His choicewas admittedly based solely onthe criterionthat thesefive employees would be terminated if the installer jobtitlewas eliminted.6Luke then purportedto derive anin-house cost of installation,based on an attribution oflabor, operating and capital costs to the five employees,whichhe comparedwitha figure alleged to be the costof havingthe 354 jobsdoneby anoutside contractor.The studyis seriously flawed in a number of crucialrespects.Frist, thelabor costswhich Lukeattributed tothe fiveemployees are directlycontroverted by Re-spondent's"salaryhistories"forthoseemployees.?Second,no attempt was made to relate or compare thenumber of hoursworked bythe five installers.Indeed, ifone uses Luke's estimatesof how longeachof the jobsshould have taken,8 all 354jobs could have been finishedin 158 man-hours and couldtherefore havebeen accom-plished bya single installer, rather than five.9Third, the studyposits significant capital savingswhichare not substantiated in or otherwisesupported bythe record.Luke correctlyasserts that the termination offive installerswill allow Respondent to utilize the dis-charged installers'trucks and equipment at other pointswithin its system.He then assumes thatthe value ofrepositioning this capital equipment may appropriately bemeasured by the equipment's undepreciated replacementcost new. An accurate valuation could have been ob-tained by using the value of the equipment reflected inRespondent'sbooks of account or by using a valuewhich tookinto account the age and future useful life ofthe equipment in question.Under any theory of valu-ation,however, thenumber of dollars savedby reposi-tioning capital equipmentwould obviouslybe reduced iffewer than five installers were discharged.The final flawin the study involves calculation of thecost ofhaving an outside contractorperform the 354jobs.Luke admittedly used cost figures that were be-tween$1and $4 per job lower than the actual charges ofRespondent's contractor during February 1986.10Giventhe study'sconceptual and methodological defects, aswell as the absence of any evidentiary support for itsconclusions,I find it to be without probative value.After receiving the study, Langendorf purportedly de-cided to eliminate the position of installer in the BayArea and to subcontract all the area's installation and re-connection work to an outside contractor for the follow-ing reason:the anticipated increase in installation work inthe Bay Area resulting from the new marketing effort;the need to achieve sufficient flexibility to accommodatepeaks and valleys in the demand for installation; thedesire to cut operating costs, including labor costs; theneed to reposition capital;"' and a desire to conform theBay Area's practices to those of Northwest Harris andSouthHouston,where installation and reconnectionwork was allegedly no longer performed in house. As aresult of increased subcontracting installation work in theBay Area, Respondent's payments to its outside contrac-tor increased from$182,000 in 1985 to a projected$196,000 in 1986.Langendorfs decision directly resulted in the assign-ment of a job title to or the termination of each of theinstallers in the Bay Area. Without notification to or bar-gaining withthe Union,Respondent dischargedthe fol-lowing installerson 17 April1986: Stephen H. Spears,John T. Rose, Tomas Rios, M. J. Butler, Jr., and DavidM. Boudreaux,Jr. It was stipulated that the Union neverrequested bargaining concerning the effects of Respond-ent's decision to terminate the five employees and thatRespondent never bargained with the Union concerningthose effects.At the time of the discharge and in June 1986, Re-spondent employed nine installers in the South Houstonarea.Between 20 September and 22 October 1986, theservice employees in South Houston installed cable serv-ice in over 600 residential dwelling units. t 2C. DiscussionRespondent contends that its 7 April 1986 and laterfailures to bargain with the Union were not unlawful be-cause the Board's cerification of the Union was invalid.This matter was fully litigated in Case 23-RC-5286 and,5Given Luke's admission that he initially surveyed all the Bay Area'sinstallationwork during the first 3 months of the year for his study, hecould not have begun the study before the end of March.8 How Luke could have formulated an initial selection criterion basedon the outcome of his study was unexplained and appears inexplicable,unless the study's outcome was a foregone conclusion.TThe study employs an average monthly cost per employee for laborand associated benefits of $1333.31.Using one-twelfth of the employees'actual annual salaries as reflected in Respondent's records,one derives anaverage monthly cost per employee of $1248 for labor and benefits. Thisdiscrepancy is troubling in view of Langendorfs testimony that Respond-ent's employees work 8 hours a day, 5 days a week,with no overtime8 These appear as Luke's annotations on R. Exh. 4.9 Even if one assumes an ample increase-say 50 percent-in thenumber of hours necessary to do the jobs in order to allow for traveltime (an assumption by no means required by R. Exh.4), the total laborand benefit cost for the in-house performance of all the work in the studywould be$1872, rather than Luke's figure of$6,666.5310 Also troubling is Luke's testimony that Respondent paid its outsidecontractor only $1500 a month for installations and reconnections in theBay Area after installers were eliminated.If,asLuke also testified,$2,759.50 represents the outside contractor's charges for doing 10 percentof the installation and reconnection work in the Bay Area during Febru-ary 1986, the total monthly cost for such work should approximate$27,000.The latter figure is supported by Respondent's purchase orders,which budget a minimum of$10,800 monthly for reconnections by theoutside contractor.The monthly amount Respondent budgets for installa-tions by the contractor is not of record.11 This reason was given in response to a leading question posed byRespondent's counsel.12 The more than 600 overhead installations set forth in R Exh. 4 forfor this period were clearly distinguished by Luke's lengthy explanationfrom the type of service required for multiple dwelling units According-ly, I reject Langendorfs testimony that 100 percent of the installations inthe three Houston operating areas were made by an outside contractorafter June 1986. 302DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDabsent any showing of special circumstances or newlydiscovered evidence,Respondent's contention cannot berelitigated in this proceeding.SeePittsburgh Plate GlassCo. v.NLRB,313 U.S. 146, 162 (1941); Sections 102.67(f)and 102.69(c) of the Rules and Regulations of the Na-tional Labor Relations Board.Accordingly,this defenseis rejected,and I find that Respondent's 7 April refusalto bargain with the Union was an unfair labor practiceviolative of Section 8(a)(5) of the Act.Respondent also argues that its decision to terminatefive employees on 17 April 1986 was a "decision con-cerning the commitment of investment capital and thebasic scope of the enterprise"and was, therefore, not amandatory subject of bargaining within the holding ofOtisElevatorCo.,269NLRB 891(1984).The recorddoes not support this argument in a number of respects.Frist, it is clear that Responent's purported decision tosubcontract all installationworkand dischargefive in-stallerswas not made for the reasons advanced by Re-spondent'switnesses.Langendorf'sassertedneed forflexibility to handle varying levels of demand for installa-tion service, including any increase occasioned by a newmarketingeffort,is spurious.Because Respondent's in-house service personnel in the Bay Area never handledmore than 50 percent of available installation work andthe remainder was always given to an outside contractor,therewas no possibility of Respondent either beingunable to meet peaks in demand or of its in-house per-sonnel remaining idle during valleys in demand. SinceRespondent never entertained the idea of altogethereliminating the subcontracting of installation in the BayArea,t s one must conclude that Respondent already en-joyed complete flexibility with respect to the demand forinstallations.Maintenance of this flexibility did not re-quire the termination of five employees.Similarly, Langendorf's assertions that his decision toterminate employeeswouldresult in significant operatingand capital savings arewhollyunsupported,and at leastpartially contradicted,by the the record.Finally,Lan-gendorf's supposititious assertion of a desire to establish auniform installation policy throughout the three Houstonareas is gainsaid by the fact that the South Houston areadid not cease to perform installations with its own per-sonnel after17 April1986. Indeed, this fact raises a seri-ous question as to whether Respondent actually decidedto eliminate the in-house performance of installationwork. 14Also persuasive of the pretextual nature of Respond-ent's rationale are the indications in the record that Lan-gendorf's decision was madebefore he received Luke's13 In response to a question from the bench,Luke testified that theportion of his study which purportedly focused on increasing the numberof Bay Area installers was based on the assumption that some installa-tions would continue to be performed by an outside contractor.14 In this context,it is troubling that Respondent allegedly increased itssubcontracting in the Bay Area by at least 100 percent, while expenenc-ing an increase in billing from its subcontractor of less than 8 percent.Using the assumption in Respondent's study that 10 percent of the BayArea' s installation work could be done by a subcontractor for $2757, Re-spondent should have experienced a monthly increase in subcontractingcosts for the last 7 months of 1986(during which in-house installationshad allegedly been abandoned)of $13,785,or 90.89 percent, over its aver-age monthly costs in 1985.study.If any possibility had actually existed of hiring,training,and equipping additional installers to beginwork at the time the new marketing effort began in April1986, itwould have been prudent for Langendorf tohave been anxious about the progress of Luke's studyand for Luke to have begun the study before the begin-ning ofApril.Neither occurred.Even stronger evidenceof the fact that decision preceded rationale is Luke's ad-mission that he began his study with the assumption thatfive named installers would be terminated.For the foregoing reasons, I find that Respondent's de-cisionwhich resulted in the termination of five employ-ees on17April1986 was not made for any legitimatebusiness reason which might cause that decision to fallwithin the holding ofOtis Elevator Co.,supra.Accord-ingly, I find that Respondent's failures to give notice toor bargain with the Union concerning that decision areunfair labor practices in violation of Section 8(a)(5) ofthe Act.The finalissue in this case is raised by Respondent'sargument that it had no legal obligation to engage in bar-gaining over the effects of its decision since such bar-gaining was never requestedby the Union. By letter of 7April 1986,Respondent stated that it would not bargainwith the Union while certification litigation was pending.For the Union again to request bargaining only 10 dayslaterwould have been a "totally futile gesture." SeeLaurenMfg.Co.,270 NLRB 1307, 1309 (1984). TheUnion's failure to make a second request under the cir-cumstances of this case did not release Respondent fromits legal obligation to engage in bargainingover the ef-fects of its decision to terminate five employees is anunfair labor practice violative of Section 8(a)(5) of theAct.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.TheUnion is a labor organization within the mean-ing of Section 2(5) of the Act.3.All dispatchers,technicians,warehousemen,install-ers, linemen and groundmen,converter repair technician,and field service coordinators employed at Respondent'ssix facilities located in the Houston,Texas metropolitanarea(Bisbee Street, Airport Boulevard,Lawrence Road,FM 1765,Munson Road and Mayard Road),but exclud-ing all other employees,customer service representatives,customer sales representatives,local originations opera-tor, receptionist,draftsperson (drafter),office clericals,guards, watchmen and supervisors as definedin the Act,constitute a unit appropriatefor the purpose of collectivebargainingwithin the meaning of Section 9(b) of theAct.4.The Unionis now,and all times material herein hasbeen,the exclusive representative for the purpose of col-lective bargaining of the employees in the aforesaid unitwithin the meaning of Section 9(a) of the Act.5.By refusingon 7 April 1986to bargainwith theUnion as the exclusive collective-bargaining representa-tive of employees in the aforesaid unit, Respondent has STORERCABLE TVOF TEXAS303engaged in and is engaging in an unfair labor practice inviolation of Section 8(a)(1) and(5) of the Act.6.By failing and refusing to give notice to and bargainwith the Union concerning the termination of five em-ployees on17April1986,Respondent has engaged inand is engaging in an unfair labor practice in violation ofSection 8(a)(1) and(5) of the Act.7.By failing to bargain with the Union concerning theeffects of a decision to terminate five employees on 17April 1986, Respondent has engaged in and is engagingin an unfair labor practice in violation of Section 8(a)(1)and (5) of the Act.8.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.REMEDYInasmuch as Respondent has engaged in unfair laborpractices,I shall order it to cease such practices and totake affirmative action designed to effectuate the purposeof the Act. In order to remedy its unlawful refusal andfailure to bargain, Respondent shall be ordered to bar-gain with the Union.To ensure that the unit employeesare accorded the services of their selected agent for theperiod provided by law, the initial period of the certifica-tion shall be construed to begin on the date the Respond-ent begins to bargain in good faith with the Union. SeeGreatWestern Produce,282NLRB No.17 (Nov. 12,1986) (not reported in Board volumes);Mar-Jac PoultryCo., 136 NLRB 785 (1962).In addition,Respondent shallbe required to make whole those employees it unlawfullyterminated by paying them their normal wages from thedate of their termination until the earliest of the follow-ing conditions is met:(1)Respondent and the Unionreach an agreement,(2) a bona fide impasse is reachedthrough good-faith bargaining,(3) the Union fails to re-quest bargaining within 5 days of receipt of Respondent'snotice of its desire to bargain,or (4) the Union fails tobargain in good faith.SeeGulfStatesMfrs.,261 NLRB852, 853(1982).Backpay shall be calculated in accord-ance with the formula set forth in F.W.Woolworth Co.,90 NLRB 289(1950),with interest thereon computed inthe manner set forth inFlorida SteelCorp.,231NLRB651 (1977).15[Recommended Order omitted from publication.]15 See generallyIsisPlumbing Ca,138 NLRB 716 (1962).